People v Coney (2017 NY Slip Op 00037)





People v Coney


2017 NY Slip Op 00037


Decided on January 3, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 3, 2017

Saxe, J.P., Moskowitz, Gische, Kahn, Gesmer, JJ.


2633 1913/11

[*1]The People of the State of New York, Respondent,
vGeorge Coney, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Rosemary Herbert of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Robert McIver of counsel), for respondent.

Judgment, Supreme Court, Bronx County (George Villegas, J.), rendered March 31, 2014, convicting defendant, after a jury trial, of assault in the second degree as a hate crime, and sentencing him, as a second violent felony offender, to a term of seven years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury's determinations concerning credibility, including its evaluation of the discrepancies in the victim's version of the events (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The evidence supported the hate crime element of the offense.
After defendant elicited a portion of a statement made by the victim after the assault that implicated a person other than defendant, the court properly permitted the People to elicit another part of the same statement, which also implicated defendant and others. The eliciting of the additional portion of the statement "did no more than to explain, clarify and fully elicit a [statement] only partially examined by the defense" (People v Ochoa, 14 NY3d 180, 186 [2010]). The rule against bolstering by prior consistent statements does not apply to the introduction of additional portions of a statement that has been elicited in part (People v Torre, 42 NY2d 1036, 1037 [1977]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 3, 2017
CLERK